IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45924

STATE OF IDAHO,                                 )
                                                )   Filed: March 8, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ROBERT MICHAEL WILLISTON,                       )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Barbara A. Buchanan, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge, LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Robert Michael Williston pleaded guilty to attempted strangulation, Idaho Code § 18-
923. The district court imposed a unified twelve-year sentence, with eight years determinate.
Williston appealed, arguing that the district court abused its discretion by denying his motion to
withdraw his guilty plea. This Court affirmed Williston’s judgment of conviction. State v.
Williston, Docket No. 42115 (Ct. App. July 7, 2015) (unpublished).
       Williston filed an Idaho Criminal Rule 35 motion for correction of an illegal sentence,
asserting that his sentence is illegal “because the prosecutor entered forged medical
documentation into the discovery record to prove that [he] had committed . . . some act that
constituted a higher sentencing.” He further argued that there was exculpatory evidence that had

                                                1
been withheld by the state attorney, and that his criminal history had been padded to show
sixteen charges that had no foundation. Willison asked the court to subpoena the doctors that
treated the victim to “present their evidence and support their documentation.”        The district
court denied Williston’s motion, finding that Williston’s sentence was not illegal on the face of
the record. Williston appeals and contends that “absent the forged and wrongfully withheld
evidence, he would have been convicted of a misdemeanor, not a felony, making the sentence he
received illegal.”
       In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Idaho
Criminal Rule 35 is not a vehicle designed to reexamine the facts underlying the case to
determine whether a sentence is illegal; rather, the rule only applies to a narrow category of cases
in which the sentence imposes a penalty that is simply not authorized by law or where new
evidence tends to show that the original sentence was excessive. Clements, 148 Idaho at 87, 218
P.3d at 1148.
       Therefore, the district court properly denied Williston’s motion.          Accordingly, we
conclude no abuse of discretion has been shown and the district court’s order denying Williston’s
Rule 35 motion is affirmed.




                                                 2